UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7886


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY MARTIN CAIN, a/k/a DUKE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-00073-TLW-16)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Martin Cain, Appellant Pro Se.   Robert Frank Daley, Jr.,
Jimmie Ewing, Stanley D. Ragsdale, Assistant United States
Attorneys, Columbia, South Carolina; Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larry Martin Cain appeals the district court’s order

denying his motion to compel the specific performance of the

plea   agreement.   We    have    reviewed     the    record   and    find   no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.          United States v. Cain, No. 4:09-cr-

00073-TLW-16   (D.S.C.   Oct.    8,   2013).     We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                      2